DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106 369 617 A.
The English translation of this CN 106 369 617 A speaks of a method and system for abating the emissions of at least VOC out of what appears to be both of a waste gas that was generated from the petrochemical industry (please note the BACKGROUND TECHNOLOGY section set forth in the 2nd page of the English translation of this CN 106 369 617 A) and also the waste gas emitted from a turbine (please also note the comment provided on the 3rd page of the English translation of this CN 106 369 617 A reference: “. . . the output shaft of the organic turbine connected with the generator module is connected with the catalytic combustion and catalytic combustion module. . .”) (evidently) by feeding these waste gases through a heat exchanger (i. e. a “heat recovery unit”) that is in conjunction w/ a catalytic combustion module (please note at least the comment set forth on the top of the 4th page of the English translation of this CN 106 369 617 A: “ (4) generation module with a secondary generation heat exchange, is a catalytic combustion module supplies electric energy.”) to (evidently) abate at least the VOC in these waste gases.  The invention works in such a fashion that the temperature of the gases discharged into the atmosphere is reduced (please note the comment provided in paragraph number 1 on the 4th page of the English translation of this CN 106 369 617 A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
  Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106 369 617 A.
Claims 1, 6, 11 and 16 are rejected as being obvious from the teachings provided in this CN 106 369 617 A for the reasons set forth in the previous rejection: please note that anticipation is submitted to be the epitome of prima facie obviousness.
The difference between the Applicants’ claims and this English translation of this CN 106 369 617 A is that the Applicants’ dependent claims 2, 3, 12 and 13 describe the manner that the waste gases are fed into the heat exchanger (i. e. either combined or separately), however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because the specific manner in which the waste gases are fed into the heat recovery device (either in a combined fashion or separately) is submitted to be an obvious choice of engineering design.
The difference between the Applicants’ claims and the English translation of this CN 106 369 617 A is that the Applicants’ dependent claims 4, 5, 14 and 15 describe the origin and components of the effluent gas and the VOC, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that the same waste gas discharged from the same “petrochemical” source mentioned in the BACKGROUND TECHNOLOGY section in the English translation of this CN 106 369 617 A would inevitably be subjected to the same claimed acid gas removal steps and also contain the same components (i. e. BTEX), and such “reasonable expectations” are evidence of prima facie obviousness.
The difference between the Applicants’ claims and this CN 106 369 617 A reference is that the Applicants’ dependent claims 7, 8, 17 and 18 recite certain temperatures that do not appear to be expressly mentioned in the English translation of this CN 106 369 617 A, however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is also “reasonably expected” that at least an obvious variation of the same process and system for abating the emissions of the VOC out of the same waste gases by using the same catalytic heat recovery unit to the same degree/extent would inevitably operate w/ at least an obvious variation of the same claimed chemical and/or physical process parameters (to include the temperatures mentioned in at least the Applicants’ dependent claims 7, 8, 17 and 18) and such “reasonable expectations” are evidence of prima facie obviousness.
The difference between the Applicants’ claims and this CN 106 369 617 A reference is that the Applicants’ dependent claims 9, 10, 19 and 20 also describe the characteristics/components of the oxidation catalyst used to abate the VOC (and such a description of the components of the oxidation catalyst appear to be missing in at least the English translation of this CN 106 369 617 A), however it is submitted that these differences also would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because such selection of platinum, palladium, etc. that may be supported on titania, alumina, etc. appear to be routine and conventional oxidation catalysts used in this waste gas purification art, and doing and/or choosing what is “routine and conventional” in the art is evidence of prima facie obviousness.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
WO 2008 031 147 A1; WO 2014 129 402 A1 and also CN 111 836 997 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736